Exhibit 10.22

GLAUKOS CORPORATION

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

The Participant has been granted the number of Restricted Stock Units set forth
below (the “RSUs”) pursuant to the Glaukos Corporation 2015 Omnibus Incentive
Compensation Plan (the “Plan”), as follows:

Participant:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Number of Restricted Stock Units:

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Vested Shares:

Subject to your continued status as a Service Provider (“Service”) through each
of the applicable vesting dates, the RSUs shall become vested, in whole or in
part, in accordance with the terms of the Plan, the Award Agreement, this Notice
of Grant and the following schedule:

 

 

 

 

First Anniversary of Vesting Commencement Date      100% of the Number of RSUs

 

Capitalized terms not defined herein shall have the meaning as set forth in the
Plan.

Upon any termination of Participant’s Service, except in the event of
Participant’s death or Disability or as otherwise specified in the Plan, if the
vesting conditions described in the Vested Shares section above are not achieved
by the date indicated, the unvested RSUs will terminate and Participant’s right
to the unvested RSUs will be forfeited.

By signing below, the Participant agrees that the Company, its directors,
officers and shareholders shall not be held liable for any tax, penalty,
interest or cost incurred by the Participant as a result of such determination
by the IRS.  The Participant is urged to consult with his or her own tax advisor
regarding the tax consequences of the RSUs, including the application of Section
409A.

By their signatures below, the Company and the Participant agree that the RSUs
are governed by this Grant Notice and by the provisions of the Plan and the
Restricted Stock Unit Agreement, both of which are attached to and made a part
of this document.  The Participant acknowledges receipt of copies of the Plan
and the Restricted Stock Unit Agreement, represents that the Participant has
read and is familiar with their provisions, and hereby accepts the RSUs subject
to all of their terms and conditions.

GLAUKOS CORPORATION

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Signature

 

Its:

 

 

 

 

 

 

 

Date

 

Address:

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

ATTACHMENTS:   Glaukos Corporation 2015 Omnibus Incentive Compensation Plan, as
amended to the Date of Grant; Restricted Stock Unit Agreement





--------------------------------------------------------------------------------

 



GLAUKOS CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

Glaukos Corporation has granted to the Participant named in the Notice of Grant
of Restricted Stock Units (the “Grant Notice”) to which this Restricted Stock
Unit Agreement (the “Agreement”) is attached a number of Restricted Stock Units
(the “RSUs”) pursuant to the terms and conditions set forth in the Grant Notice
and this Agreement.  The RSUs have been granted pursuant to and shall in all
respects be subject to the terms and conditions of the Glaukos Corporation 2015
Omnibus Incentive Compensation Plan (the “Plan”), as amended to the Date of
Grant, the provisions of which are incorporated herein by reference.  By signing
the Grant Notice, the Participant: (a) acknowledges receipt of, and represents
that the Participant has read and is familiar with the terms and conditions of,
the Grant Notice, this Agreement and the Plan, (b) accepts the RSUs subject to
all of the terms and conditions of the Grant Notice, this Agreement and the
Plan, and (c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the Grant Notice,
this Agreement or the Plan.

1.         DEFINITIONS AND CONSTRUCTION.

1.1       Definitions.  Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.

1.2       Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

2.         ADMINISTRATION.

All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the RSUs shall be determined by the
Board.  All such determinations by the Board shall be final, binding and
conclusive upon all persons having an interest in the RSUs, unless fraudulent or
made in bad faith.  Any and all actions, decisions and determinations taken or
made by the Board in the exercise of its discretion pursuant to the Plan or the
RSUs or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the RSUs.  Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

 







--------------------------------------------------------------------------------

 



3.         VESTING.

Except as set forth in Section 4 below and subject to the limitations contained
herein, the RSUs shall vest as provided in the Grant Notice.

4.         TERMINATION OF SERVICE.

4.1       Termination of Service Due to Participant’s Death.  Except as
otherwise provided in this Agreement, if Participant’s Service terminates
because of Participant’ death, the unvested portion of the RSUs will become one
hundred percent (100%) vested on the date of Participant’s termination of
Service due to death.

4.2       Termination of Service Due to Participant’s Disability.  Except as
otherwise provided in this Agreement, if Participant’s Service terminates as a
result of Disability, the unvested RSUs will become one hundred percent (100%)
vested on the date of Participant’s termination of Service due to Disability.

For purposes of this Subsection 4.2, “Disability” will be determined in
accordance with the standards and procedures of the then-current long term
disability plan maintained by the Company, which is generally a physical
condition arising from an illness or injury, which renders an individual
incapable of performing work in any occupation, as determined by the Company.

4.3       Other Termination of Service. In the event Participant’s Service
terminates for any reason other than death or Disability or as otherwise
specified in the Plan, vesting shall cease upon the termination of the
Participant’s Service.  Any portion of the RSUs that have not vested as of
Participant’s termination of Service for any reason other than death or
Disability or as otherwise specified in the Plan shall be forfeited upon
termination of Service.

5.         DIVIDENDS.

The Participant shall not receive any payment or other adjustment in the number
of RSUs for dividends or other distributions that may be made in respect of the
shares of Stock to which the RSUs relate.

6.         DISTRIBUTION OF SHARES OF STOCK.

The Company will deliver to the Participant a number of shares of Stock equal to
the number of vested shares of Stock subject to the RSUs on the vesting date or
dates provided in the Grant Notice, less any shares of Stock withheld for the
payment of taxes as described in Subsection 12.2 of this Agreement.







--------------------------------------------------------------------------------

 



7.         ADJUSTMENTS; CHANGE IN CONTROL.

The provisions of the Plan applicable to Adjustments and a Change in Control or
other corporate transaction, as described in Section 12 of the Plan, shall apply
to the RSUs.

8.         SECURITIES LAW COMPLIANCE.

The Participant may not be issued any shares of Stock pursuant to the RSUs
unless the shares of Stock are either (i) then registered under the Securities
Act or (ii) the Company has determined that such issuance would be exempt from
the registration requirements of the Securities Act.  The RSUs must also comply
with other applicable laws and regulations governing the RSUs, and the
Participant shall not receive such shares if the Company determines that such
receipt would not be in material compliance with such laws and regulations.

9.         EXECUTION OF DOCUMENTS.

The Participant hereby acknowledges and agrees that the manner selected by the
Company to indicate the Participant’s consent to the Grant Notice is also deemed
to be execution of the Grant Notice and of this Agreement.  The Participant
further agrees that such manner of indicating consent may be relied upon as the
Participant’s signature for establishing execution of any documents to be
executed in the future in connection with the RSUs.  This Agreement shall be
deemed to be signed by the Company and the Participant upon the respective
signing by the Company and the Participant of the Grant Notice to which it is
attached.

10.       RSUS NOT A SERVICE CONTRACT.

The RSUs are not an employment or service contract, and nothing in the RSUs
shall be deemed to create in any way whatsoever any obligation on the
Participant to continue in the service of the Company or Participating Company,
or on the part of the Company or Participating Company to continue such
service.  In addition, nothing in the RSUs shall obligate the Company or
Participating Companies, their respective stockholders, boards of directors,
Officers or Employees to continue any relationship that the Participant might
have as an Employee, Director or Consultant for the Company or Participating
Company.

11.       UNSECURED OBLIGATION.

The RSUs are unfunded, and as a holder of a vested number of RSUs, the
Participant shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares of Stock pursuant
to Section 6 of this Agreement.

12.       TAX WITHHOLDING.

12.1     In General.  At the time this Agreement is executed, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the grant or vesting of the RSUs
or the







--------------------------------------------------------------------------------

 



issuance of Stock in settlement thereof.  The Company shall have no obligation
to deliver Stock until the tax obligations of the Company have been satisfied by
the Participant.

12.2     Withholding in Securities.  The Company shall require the Participant
to satisfy all of the tax obligations, if any, by deducting from the shares of
Stock otherwise deliverable to the Participant in settlement of the RSUs a
number of shares of Stock having a fair market value, as determined by the
Company as of the date on which the tax obligations arise, not in excess of the
amount of such tax obligations determined by the applicable withholding
rates.  Any adverse consequences to the Participant resulting from the procedure
permitted under this Subsection 12.2, including, without limitation, tax
consequences, shall be the sole responsibility of the Participant.

12.3     Consultation.  The Participant hereby acknowledges that he or she
understands that the Participant may suffer adverse tax consequences as a result
of participation in the Plan.  The Participant hereby represents that the
Participant has consulted with tax consultants in connection with the Award and
that the Participant is not relying on the Company for any tax advice.

12.4     Beneficial Ownership of Shares; Certificate Registration.  The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with any broker with which the Participant
has an account relationship of which the Company has notice any or all shares
acquired by the Participant pursuant to the settlement of the RSUs.  Except as
provided by the preceding sentence, a certificate for the shares pursuant to the
RSUs shall be registered in the name of the Participant, or, if applicable, in
the names of the heirs of the Participant.

13.       NONTRANSFERABILITY OF THE RSUS.

The RSUs and the rights and privileges conferred hereby shall not be sold,
pledged or otherwise transferred (whether by operation of law or otherwise) in
any manner otherwise than by will or by the laws of descent or distribution,
shall not be subject to sale under execution, attachment, levy or similar
process and may be exercised during the lifetime of the Participant only by the
Participant.  The terms of the Plan and the Award Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Participant.

14.       RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any shares
related to the RSUs until the date of issuance of the shares pursuant to the
RSUs (as evidenced by the appropriate entry on the books of the Company or of a
duly authorized transfer agent of the Company).  If the Participant is an
Employee, the Participant understands and acknowledges that, except as otherwise
provided in a separate, written employment agreement between a Participating
Company and the Participant, the Participant’s employment is “at will” and is
for no specified term.  Nothing in this Agreement shall confer upon the
Participant any right to continue in the Service of a Participating Company or
interfere in any way with any right of the Participating Company Group to
terminate the Participant’s Service as a Director, an Employee or Consultant, as
the case may be, at any time.







--------------------------------------------------------------------------------

 



15.       MISCELLANEOUS PROVISIONS.

15.1     Termination or Amendment. The Board may terminate or amend the Plan or
the RSUs at any time.

15.2     Compliance with Section 409A.  The Company intends that income realized
by the Participant pursuant to the Plan and this Agreement will not be subject
to taxation under Section 409A of the Code.  The provisions of the Plan and this
Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code.  The Company, in its
reasonable discretion, may amend (including retroactively) the Plan and this
Agreement in order to conform to the applicable requirements of Section 409A of
the Code, including amendments to facilitate the Participant’s ability to avoid
taxation under Section 409A of the Code.  However, the preceding provisions
shall not be construed as a guarantee by the Company of any particular tax
result for income realized by the Participant pursuant to the Plan or this
Agreement.  In any event, and except for the responsibilities of the Company set
forth in Section 12, no Participating Company shall be responsible for the
payment of any applicable taxes on income realized by the Participant pursuant
to the Plan or this Agreement.

15.3     Fractional Shares.  The Company shall not be required to issue
fractional shares upon the settlement of the RSUs.

15.4     Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

15.5     Binding Effect.  Subject to the restrictions on transfer set forth
herein, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

15.6     Delivery of Documents and Notices.  Any document relating to
participation in the Plan, or any notice required or permitted hereunder shall
be given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery or electronic delivery at the e-mail address, if
any, provided for the Participant by the Participating Company, or, upon deposit
in the U.S. Post Office or foreign postal service, by registered or certified
mail, or with a nationally recognized overnight courier service with postage and
fees prepaid, addressed to the other party at the address of such party set
forth in the Grant Notice or at such other address as such party may designate
in writing from time to time to the other party.

(a)     Description of Electronic Delivery.  The Plan documents, which may
include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, and any reports of the Company provided generally to the Company’s
shareholders, may be delivered to the Participant electronically.  In addition,
if permitted by the Company, the Participant may deliver electronically the
Grant Notice to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time.  Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the







--------------------------------------------------------------------------------

 



delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.

(b)     Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Subsection 15.6(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Subsection 15.6(a).  The
Participant acknowledges that he or she may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Company by telephone or in writing.  The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents
fails.  Similarly, the Participant understands that the Participant must provide
the Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails.  The
Participant may revoke his or her consent to the electronic delivery of
documents described in Subsection 15.6(a) or may change the electronic mail
address to which such documents are to be delivered (if Participant has provided
an electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail.  Finally, the Participant understands that he or she is not required to
consent to electronic delivery of documents described in Subsection 15.6(a).

15.7     Integrated Agreement.  The Grant Notice, this Agreement and the Plan,
together with any employment, service or other agreement with the Participant
and a Participating Company referring to the RSUs, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter.  To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any vesting of the RSUs and shall remain in full force and effect.

15.8     Applicable Law.  This Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

15.9     Counterparts.  The Grant Notice may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



--------------------------------------------------------------------------------